Ronald Benderson 1995 Trust v Erie County Med. Ctr. Corp. (2022 NY Slip Op 01627)





Ronald Benderson 1995 Trust v Erie County Med. Ctr. Corp.


2022 NY Slip Op 01627


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


21 CA 21-01043

[*1]RONALD BENDERSON 1995 TRUST, PLAINTIFF-RESPONDENT,
vERIE COUNTY MEDICAL CENTER CORPORATION, DEFENDANT-APPELLANT. 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (R. ANTHONY RUPP, III, OF COUNSEL), FOR DEFENDANT-APPELLANT.
PHILLIPS LYTLE LLP, BUFFALO (DAVID J. MCNAMARA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered April 2, 2021. The order, among other things, granted plaintiff's motion insofar as it sought a preliminary injunction. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages and declaratory and injunctive relief following the alleged breach of a commercial lease between the parties. Thereafter, plaintiff moved for various forms of injunctive relief. Defendant appeals from an order that, inter alia, granted plaintiff's motion insofar as it sought a preliminary injunction.
In reviewing an order deciding a motion for a preliminary injunction, "we should not determine finally the merits of the action and should not interfere with the exercise of discretion by [the motion court] but should review only the determination of whether that discretion has been abused" (Esi-Data Connections v Proulx, 185 AD2d 705, 705 [4th Dept 1992] [internal quotation marks omitted]; see Delphi Hospitalist Servs. LLC v Patrick, 163 AD3d 1441, 1441-1442 [4th Dept 2018]). We conclude, on the record before us, that Supreme Court did not abuse its discretion in granting plaintiff's motion insofar as it sought a preliminary injunction.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court